DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and arguments filed 10/18/2021.
Claims 1, 5, 9, 14, 17, are therein amended.  Claims 4 and 16 are canceled.  New claims 21-22 are added.  Claims 1-3, 5-15, 17-22 are presented for examination.
Response to Arguments
Applicant’s arguments, see page 5, filed 10/18/2021, with respect to the combination of Quennehen (US Patent Application Publication 2018/0156069, hereinafter “Quennehen”) and McCaffrey have been fully considered and are persuasive.  The rejection of 8/4/2021 has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of Taylor et al. in US Patent Application Publication 2008/0220209 (hereinafter “Taylor”).
In summary, the argument that one would not look to modification based on McCaffrey to apply a coating to reduce the pressure concentrations on the blade outer air seal of Quennehen  as Quennehen already discloses a structure that has no excessive stress (Quennehen [0033]) is found convincing.  However, at least claim 1 differs from Quennehen only by the recitation of a simple coating, and coating gas turbine engine components is a well-developed technology.  Consequently, a new grounds of rejection is presented below based on Taylor, and this action is made non-final.
If a brief telephone interview would help expedite prosecution for the Applicant, the practitioner is warmly invited to telephone the undersigned. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quennehen in view of Taylor (see Response to Arguments above for document identification numbers).
Regarding claim 1, Quennehen discloses a flow path component assembly, comprising: 	a flow path component 1 (a blade outer air seal) having a plurality of segments (element 10; Fig. 1-4) extending circumferentially about an axis and mounted in a support structure 3 (paragraph [0030]); 	at least one of the plurality of segments 10 having a first wall (14 or 16) and a second wall (the other of 14 or 16) extending radially outward from a base portion 12, the first wall axially spaced from the second wall (see the space between 14 and 16 along D.sub.A in Fig. 2).
	Quennehen discloses contact between the first wall and second wall and a feature on the support structure (see lips 34 and 38 of the BOAS -blade outer air seal- 10 engaging the carrier 3 in Fig. 
	Modern gas turbine engines operate in high temperature environment in excess of 2000.degree. F. in which hot gases are expanded across rows of turbine blades. Outer air seal or shroud segments circumscribe the turbine blades to minimize leakage of the gases over the tips of the blades. The use of thermal barrier coatings on gas turbine blades and surfaces such as shroud segments have been found to have several advantages. Through the use of thermal barrier coatings higher operating efficiency can be obtained because less cooling air is required to maintain blade or shroud temperatures. In addition, component life is extended since the rate of change of metal temperature is reduced by the insulating effect of the thermal barrier. 
Regarding claim 2, Quennehen as modified by Taylor comprises a silicon metal coating (see the coating material of paragraph [0024] of Taylor, taught as silicon which has been applied to Quennehen based on the rationale above).  
Regarding claim 3, Quennehen as modified by Taylor comprises the coating extending to at least part of the base portion (Taylor teaches coating shroud segments in a thermal barrier coating, which encompasses coating portions shroud seal segments exposed to high temperatures which includes the equivalent base portion of Quennehen).
Regarding claim 5, Quennehen as modified by Taylor comprises the flow path component assembly of claim 1, wherein the feature contacts the second wall (see two knobs, 34 and 38, both part of the carrier 3 of Quennehen and equated to the claimed feature, which engage both walls of the claimed flow path component; Quennehen Fig. 2).  
Regarding claims 10 and 11, these claims recite product-by-process limitations.  As the combination of art may be considered to have a contact area that is smooth and of a dimension, the limitations of claims 10 and 11 are considered met.  See MPEP 2113.
Regarding claim 12, Quennehen as modified by Taylor comprises the flow path component assembly of claim 1, wherein the at least one segment has a first aperture and the support structure has a second aperture, and a pin extends through the first and second apertures (see Quennehen Fig. 1; either pin 40 or 41 being equated to the claimed pin).  
Regarding claim 13, Quennehen as modified by Taylor comprises the flow path component assembly of claim 1, wherein the at least one segment is formed from a ceramic material (Quennehen paragraph [0001]).  


Allowable Subject Matter
Claims 6-8 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the art of record is silent to each and every limitation required of claim 6.  Specifically, the art of record fails to suggest every limitation of claim 6 in combination with the claimed w-seal in contact with the claimed coating.  W-seals are known in the art and serve as pressure and thermal barriers between components with relative motion.  However, the art of record does not suggest the particularly claimed application of a w-seal.  See Applicant’s arguments of 10/18/2021, specifically page 6 with respect to claims 6-7 and 18, which are found convincing.
Claim 21 is found allowable upon the same grounds as claim 6.  Claims 7-8 depend on claim 6.
Claims 14-15, 17-20, and 22 allowed.
Regarding claim 14, the art of record is silent to each and every limitation required of claim 14, including machining the particularly claimed coating so as to form a smooth contact surface.  While certainly machining coatings to some final finish state is a well-known step in many different fields of art, including gas turbine shrouds, the art of record fails to disclose or suggest machining the particularly claimed contact surface of claim 14.  Claims 15, 17-20, and 22 depend on claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745